Chambers, J.,
delivered the opinion of the court.
The principles adopted by this court in the case of Eccleston vs. State, 7 Gill & John. 316, must govern this case.
The policy of the acts of assembly, in relation to this sub-jeet, are well effected by the practice which we believe is uni-' form, and by which the person providing for the illegitimate' child is regarded as standing in the place of the county, and' entitled to have a scire facias to reimburse himself for his ex- - penditures, within the amount limited by these acts.
JUDGMENT AFFIRMED.